Citation Nr: 1446353	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for a right ankle disability.

2. Whether new and material evidence was received with respect to the claim of service connection for a low back disability.

3. Entitlement to service connection for a left shoulder disability.

4. Entitlement to a rating in excess of 10 percent for instability of the right knee.

5. Entitlement to a rating in excess of 20 percent for right knee degenerative joint disease and medial joint space compartment with osteophyte formation.

6. Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling prior to March 24, 2011, and as 30 percent disabling therefrom.

7. Entitlement to total disability based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The National Veterans Disability Advocates, LLC


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified before the undersigned in a November 2013 hearing.  A transcript was associated.

The issues of an increased rating for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On the record at the November 2013 Board hearing and before promulgation of a decision on the appeal, the Veteran requested a withdrawal of his appeals for the denial of service connection for high cholesterol, sleep apnea, and night sweats.

2. Service connection for a low back disability was last finally denied in a November 1997 rating decision issued by the VA.  The Veteran was notified of his appellate rights but did not appeal the denial, and no new and material evidence was received within one year.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant on the issues of new and material evidence for a right ankle disability, service connection for a left hip disability, and increased rating for right knee instability and arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The November 1997 RO denial of service connection for a low back disability became final, and new and material evidence has not been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In September 2010, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA previously provided an examination on the Veteran's claim for a low back disability; however, VA is not required to provide an additional examination because the Veteran has not presented new and material evidence to reopen the claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the November 2013 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms, treatment, and work activities to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Dismissals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

On the record in the November 1, 2013 hearing, the Veteran confirmed his desire to withdraw his appeal for the denial of reconsideration for the claim of service connection for a right ankle disability, claim for service connection for a left shoulder disability, and increased ratings for right knee instability and arthritis in accordance with 38 C.F.R. § 20.204.  These requests were received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Thus, the Board has no jurisdiction, and the appeals of the denial of reconsideration of an ankle disability, the claim of service connection for a left shoulder disability, and increased ratings for right knee instability and arthritis are dismissed.  See 38 C.F.R. § 20.202.

III. New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in November 1997 denying the Veteran's claim of service connection for a low back disability.  The RO found evidence of in-service low back injuries but no evidence of a current disability that could be causally connected to service.  The Veteran was notified of his appellate rights but did not appeal his claims, contact the VA, or provide new evidence until more than one year after the decision.  Therefore, the November 1997 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104.

Evidence of record at the time of the November 1997 decision included service personnel and treatment records showing in-service back injuries, the Veteran's claim, VA treatment records, and a VA examination, which found no current disability.  The Veteran filed an application to reopen his claim for service connection for a low back disability in July 2010.  Evidence received since the last final adjudication of the low back claim includes service records from active duty and reserve service, statements from the Veteran, and VA treatment records.  

Service treatment records received in July 2009 are not new but rather are duplicate copies of service treatment records already considered by VA in the November 1997 decision.  Records from reserve service are new but not relevant to the Veteran's claim of service connection for a low back disability because they do not tend to prove or disprove any fact in question.  See 38 C.F.R. § 3.156(c).  The reserve records are from a period prior to the period on appeal so they could not evidence a current disability.  Similarly, VA treatment records are new evidence but not material as they do not show treatment for or diagnosis of a current back disability.  New statements made by the Veteran reiterate the in-service injury and treatment after service in 1994.  However, these statements are not material because they do not relate to the unestablished element of the claim; they do not present evidence of any current back symptoms or treatment.   

All of the above-noted evidence is deemed credible for reopening purposes; however, the evidence was either previously submitted to agency decision makers or does not relate to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  

In light of the foregoing, the evidence received since the last final November 1997 decision is not new and material and the Veteran's claim of service connection cannot be reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  In so finding, the Board has considered this evidence in light of the low threshold for finding new and material evidence.  See Shade, 24 Vet. App. at 117. 

ORDER

The appeal of the denial of the petition to reopen the claim of service connection for an ankle disability is dismissed.

The appeal of the denial of service connection for a left shoulder disability is dismissed.

The appeal of the denial of a rating in excess of 10 percent for instability of the right knee is dismissed.

The appeal of the denial of a rating in excess of 20 percent for right knee degenerative joint disease and medial joint space compartment with osteophyte formation is dismissed.

New and material evidence having not been received, the petition to reopen a claim of service connection for a low back disability is denied.


REMAND

The VA examiner in February 2013 could not diagnose PTSD at that time and therefore could not provide information on PTSD symptoms and the effect they have on the Veteran's functioning.  An additional examination is necessary to gain insight into the Veteran's current level of symptoms and functional ability.  The claim for TDIU is inexplicably intertwined with the claim for an increased rating for PTSD.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a mental health examination and forward the claims file to the examiner.  The examiner should measure and record the level of disability associated with PTSD and provide answers to the following:

a. If the Veteran no longer meets the criteria for a diagnosis of PTSD, have his symptoms improved such that he no longer has a disability?

b. Does the Veteran have any other mental health disability that is at least as likely as not related to his service?

c. If the Veteran continues to meet the criteria for a diagnosis of PTSD, please attempt to reconcile the discrepancy between the prior examiner's categorization of symptoms as mild and transient with reports of more serious impairment of functioning, such as the inability to tell the date, failed serial 7's calculation, and no social interaction.  

Are these symptoms attributed to the Veteran's intelligence level or another mental health disability?

d. Discuss whether the Veteran's PTSD symptoms, or any other service-connected disability, prevent him from being able to complete the tasks required by substantially gainful employment.

e. What type of work is the Veteran capable of sustaining when considering his service-connected disabilities?

The examiner should provide detailed rationale for his/her opinion.  Consideration should be given to the Veteran's level of education, training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


